MORROW, Presiding Judge.
Burglary of a private residence is the offense ; -penalty assessed at confinement in the penitentiary for five years.
There is but one count in the indictment which properly charges the offense of burglary.
*1117The evidence heard by the trial court is not brought up for review.
We have perceived nothing in the record which would require any discussion.
There is an exception to the charge which in the absence of the evidence cannot be appraised. Moreover, the exception is to an argument of the state’s attorney, which, as qualified by the trial court, cannot be made the basis for a reversal.
The judgment is affirmed.